DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25-Feb-2022 has been entered. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7, 9-12, 14, 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sonoda (JP 10030678) (machine translation attached).
Regarding claim 1, Sonoda discloses a vibration absorber for absorbing and/or damping vibrations of a vehicle part (see FIGS. 11, 12; machine translation, ¶ 0001), comprising: at least one mass element (13), at least one fastening element (1) for fastening the vibration absorber to the vehicle part (see machine translation, ¶ 0010), at least one spring device (7) and at least one securing device (10) which captively connects the mass element and the fastening element to one another (see FIG. 12), wherein the spring device is designed as at least one elastomeric shaped part manufactured separately see machine translation, ¶¶ 0004, 0005, 0015); wherein the securing device receives the elastomeric shaped part to form at least one elastic mount unit which elastically decouples the mass element from the fastening element (see FIG. 12); and wherein the securing device comprises a bolt (10) which extends together with the elastomeric shaped part through an opening of the fastening element (see FIG. 12), the bolt connected to the mass element (see FIG. 12, see also machine translation, ¶ 0015); and wherein the securing device has a collar that abuts against the spring device (see FIG. 12), the collar is configured as a stop on the fastening element (see FIG. 12), and the bolt does not extend through the collar (see FIG. 12).
Regarding claim 2, Sonoda discloses that the securing device preloads the elastomeric shaped part during assembly with the mass element (see machine translation, ¶ 0016).
Regarding claim 3, Sonoda discloses that the elastomeric shaped part is connected in a positive and/or non-positive form-locking and/or force- locking manner to the securing device, the mass element and/or the fastening element (see FIG. 12, machine translation, ¶ 0011).
Regarding claim 4, Sonoda discloses that the elastomeric shaped part is designed in a ring shape (see FIG. 12, machine translation, ¶ 0011).
Regarding claim 5, Sonoda discloses that the elastomeric shaped part has a circumferentially extending edge section which is inserted into the opening of the fastening element in a form-locking and/or force-locking manner (see FIG. 12, machine translation, ¶ 0011).
Regarding claim 7, Sonoda discloses that the bolt is connected to the mass element in a form-locking and/or force-locking manner (see machine translation, ¶ 0012).
Regarding claim 9, Sonoda discloses the bolt is provided with an external thread which is screwed into an internal thread of the mass element, or that the bolt is provided with a profiling which is inserted into a hole of the mass element (see machine translation, ¶ 0012).
see FIG. 12, machine translation, ¶ 0014).
Regarding claim 11, Sonoda discloses that the bolt includes a first section with a first diameter and a second section with a second diameter, wherein the first diameter is larger than the second diameter (see FIGS. 8, 12).
Regarding claim 12, Sonoda discloses that the first section extends through a passage of the elastomeric shaped part (see FIG. 12), the first section being connected in a form-locking and/or force-locking manner to the elastomeric shaped part (see FIG. 12, machine translation, ¶ 0011).
Regarding claim 14, Sonoda discloses that the second section is pressed into a hole in the mass element (see FIG. 12, machine translation, ¶ 0011).
Regarding claim 16, Sonoda discloses that the securing device is T-shaped in cross- section (see FIGS. 8, 12).
Regarding claim 17, Sonoda discloses that the securing device is a one-piece component (see FIGS. 8, 12).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sonoda (JP 10030678) (machine translation attached), as applied to claim 1, above, and further in view of Sasada (JP 53-060462).  
Regarding claim 6, Sonoda does not disclose that the elastic mount unit has two elastomeric shaped parts between which the fastening element is arranged.
Sasada teaches a vibration absorber for absorbing and/or damping vibrations of a vehicle part (see machine translation (previously provided on 28-Oct-2021), ¶ 0001; FIG.) comprising at least one spring device (7) that has two elastomeric shaped parts (7, 8) between which the fastening element is arranged (see FIG.).  
It would have been obvious to configure the spring device of Sonoda to be comprised of two elastomeric shaped parts to simplify assembly and avoiding potential damage to the elastic element (e.g. the elastomeric shaped part would not have to be compressed and pressed through a smaller diameter hole during assembly if it is configured as two separate parts that can be inserted into the hole from opposite sides as taught by Sasada).  
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sonoda (JP 10030678) (machine translation attached), as applied to claims 1 and 11, above, and further in view of Whiteford (US 5,687,948).  
Regarding claim 13, Sonoda discloses that the first section extends through a passage of the elastomeric shaped part (see FIG. 12), wherein the first section accommodates the elastomeric shaped part in a form of a form-locking and/or force-locking manner (see FIG. 12).  
Sonoda does not disclose that elastomeric shaped part comprises two elastomeric shaped parts.
see Abstract, FIG. 1) comprising at least one spring device (30), wherein the at least one spring device comprises two elastomeric shaped parts (33a, 33b).
It would have been obvious to configure the spring device of Sonoda to be comprised of two elastomeric shaped parts to simplify assembly and avoiding potential damage to the elastic element (e.g. the elastomeric shaped part would not have to be compressed and pressed through a smaller diameter hole during assembly if it is configured as two separate parts that can be inserted into the hole from opposite sides as taught by Whiteford).  
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Sonoda (JP 10030678) (machine translation attached), as applied to claim 1, above, and further in view of Weiss (US 2012/0298392).  
Regarding claim 15, Sonoda discloses that the second section is inserted in a hole in the mass element (see FIG. 12).  
Sonoda does not disclose that the second section is screwed into a hole in the mass element.  
Weiss teaches a vibration absorber (see Abstract, FIGS. 1-4) comprising a bolt having a first section and a second section (see FIG. 3), wherein the second section is screwed into a hole in a mass element (1) (see ¶ 0050).
It would have been obvious t configure the second section of the bolt of Sonoda to have a screw connection as a simple substitution of one known connecting means with another.  Additionally, a screw connection allows for an easier assembly and disassembly using well-known methods and tools as compared to a form fit connection that requires precise manufacturing tolerances and larger forces for securing and removing the fastener.     

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LANE whose telephone number is (571)270-5988. The examiner can normally be reached Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on (571)272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS J LANE/Primary Examiner, Art Unit 3657                                                                                                                                                                                         

March 4, 2022